19-3742
     Davidson v. Garland
                                                                             BIA
                                                                       Conroy, IJ
                                                                     A043 220 267
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 6th day of July, two thousand twenty-two.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            JON O. NEWMAN,
10            GERARD E. LYNCH,
11                 Circuit Judges.
12   _____________________________________
13
14   LIONEL DENZEL DAVIDSON, AKA
15   LEONARD DAVIS,
16            Petitioner,
17
18                     v.                                  19-3742
19                                                         NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                   Suchita D. Mathur, The Bronx
26                                     Defenders, Bronx, NY; Sean M.
27                                     Topping, Norton Rose Fulbright US
28                                     LLP, New York, NY.
 1   FOR RESPONDENT:                 Ethan P. Davis, Acting Assistant
 2                                   Attorney General; Anthony C.
 3                                   Payne, Assistant Director; Jeffery
 4                                   R. Leist, Senior Litigation
 5                                   Counsel; Abigail E. Leach, Trial
 6                                   Attorney; Office of Immigration
 7                                   Litigation, United States
 8                                   Department of Justice, Washington,
 9                                   DC.

10         UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DISMISSED.

14         Petitioner Lionel Denzel Davidson, a native and citizen

15   of Jamaica, seeks review of an October 30, 2019, decision of

16   the BIA affirming a May 10, 2019, decision of an Immigration

17   Judge (“IJ”) denying Davidson’s application for withholding

18   of    removal   and   protection    under    the   Convention     Against

19   Torture (“CAT”) following his reentry without permission and

20   reinstatement of his 2008 removal order.            In re Lionel Denzel

21   Davidson, No. A043 220 267 (B.I.A. Oct. 30, 2019), aff’g No.

22   A043 220 267 (Immig. Ct. N.Y. City May 10, 2019).              We assume

23   the    parties’   familiarity      with   the    underlying    facts   and

24   procedural history.

25         Although neither Davidson nor the Government challenges

26   our    jurisdiction,    “federal        courts   have   an    independent
                                         2
 1   obligation to ensure that they do not exceed the scope of

 2   their jurisdiction, and therefore they must raise and decide

 3   jurisdictional questions that the parties either overlook or

 4   elect not to press.”          Bhaktibhai-Patel v. Garland, 32 F.4th

 5   180, 187 (2d Cir. 2022) (quoting Henderson ex rel. Henderson

 6   v. Shinseki, 562 U.S. 428, 434 (2011)).           Our jurisdiction is

 7   limited to review of petitions for review filed within 30

 8   days of a “final order of removal.”            8 U.S.C. § 1252(a)(1),

 9   (b)(1).

10         We lack jurisdiction here.            Davidson’s November 2019

11   petition for review is not timely from his 2008 removal order

12   or    the   Department   of    Homeland    Security’s   September   2018

13   reinstatement of that order.              See 8 U.S.C. § 1252(b)(1);

14   Bhaktibhai-Patel, 32 F.4th at 190–91; see also Luna v. Holder,

15   637    F.3d   85,   92   (2d   Cir.   2011)   (“Th[e]   30–day   filing

16   requirement is jurisdictional and is not subject to equitable

17   tolling.” (quotation marks omitted)).          The BIA’s October 2019

18   decision affirming the IJ’s denial of relief in withholding-

19   only proceedings does not constitute a final order of removal

20   because it does “not determine whether the alien is deportable

21   or order[] deportation,” or “affect the validity of any


                                           3
 1   determination       regarding   an    alien’s   deportability   or

 2   deportation.”       Bhaktibhai-Patel, 32 F.4th at 190 (quotation

 3   marks omitted).       Accordingly, there is no timely petition

 4   challenging     a    “final   order   of   removal.”   8   U.S.C.

 5   § 1252(a)(1), (b)(1).

 6       For the foregoing reasons, the petition for review is

 7   DISMISSED.    All pending motions and applications are DENIED

 8   and stays VACATED.

 9                                   FOR THE COURT:
10                                   Catherine O’Hagan Wolfe,
11                                   Clerk of Court
12




                                       4